Citation Nr: 1140636	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as instability.

2.  Entitlement to service connection for residuals of a broken left foot.

3.  Entitlement to service connection for human papillomavirus (HPV).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a right shoulder disability, claimed as a pinched nerve.

6.  Entitlement to service connection for a right knee disability, claimed as torn cartilage.

7.  Entitlement to service connection for a right ankle disability, claimed as tendonitis.
8.  Entitlement to service connection for residuals of a gynecological disability, to include hysterectomy.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.  

In August 2009, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims folder.  In September 2009, the Veteran submitted additional evidence, with a waiver of RO jurisdiction over that evidence.

With respect to the Veteran's claim for service connection for PTSD, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.  The Veteran's claims for gynecological and gastrointestinal disabilities have been similarly expanded.

The issues of entitlement to service connection for a right shoulder disability, a right knee disability, a right ankle disability, a gynecological disability, an acquired psychiatric disability, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the August 2009 Board hearing, the Veteran expressed her desire to withdraw the issues of entitlement to service connection for a left knee disability, residuals of a broken left foot, and HPV from appellate review.

2.  A chronic headache disability (migraine headaches) had its onset in service.





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with regard to the issues of entitlement to service connection for a left knee disability, residuals of a broken left foot, and HPV have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew her appeal with respect to her claims for service connection for a left knee disability, residuals of a broken left foot, and HPV during her hearing before the undersigned.  See Board Hearing Transcript (Tr.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of service connection for a left knee disability, residuals of a broken left foot, and HPV, and they are dismissed.  The remainder of the Board's discussion concerns the Veteran's claim for service connection for migraine headaches (As noted above, the Veteran's claims for service connection for a right shoulder disability, a right knee disability, a right ankle disability, a gynecological disability, an acquired psychiatric disability, and a gastrointestinal disability are being remanded for additional development).

Service Connection

In this decision, the Board grants service connection for migraine headaches, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Under 38 U.S.C.A. 1154(a), due consideration is given to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.). 

The Veteran reports having experienced headaches since active service.  In her August 2009 testimony before the Board, the Veteran explained that when she first arrived at Camp Pendleton, she began experiencing migraine headaches with light sensitivity.  See Board Hearing Tr. at 13.

The Veteran sought treatment for headaches in February 1994.   At that time she reported having headaches since age 12; however, she has credibly testified that her childhood headaches were distinct from the migraine headaches she experienced in service.  See id.  During her April 1995 separation examination, the Veteran reported frequent or severe headaches, and was diagnosed with "status-post migraines," which were not considered disabling.  The examiner noted that the Veteran had migraine headaches that resolved when she became pregnant in service, and that she also experienced occasional stress headaches.

Post-service clinical records demonstrate that in February 2006 the Veteran reported constant daily headaches for the past five weeks, and noted having a similarly severe headache two years prior.  The diagnosis was cluster migraine headache, intractable by history, now with transformed migraine.  Moreover, the Veteran testified that she continuously experienced headaches between her separation from service in 1995 and 2006.  See id. at 14.

The Veteran has provided credible testimony as to the incurrence of headaches in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  She has additionally provided credible and competent testimony as to the continuity of headaches since her separation from service, and this testimony is not contradicted by the clinical evidence of record. 
Because the Veteran is competent to report continuity of symptomatology since the initial in-service manifestation of headaches, she is competent to relate her currently diagnosed headache disability to her active service.  See Davidson v. Shinseki, supra. 

As the Veteran's current headaches have been determined to have had initial clinical onset in service, the Board finds that service connection for migraine headaches is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  Thus, it is at least as likely as not that the Veteran's headaches were incurred in active service; service connection for migraine headaches is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a left knee condition is dismissed.

Service connection for residuals of a broken left foot is dismissed.

Service connection for HPV is dismissed.

Service connection for migraine headaches is granted.


REMAND

As detailed below, additional development is needed prior to further disposition of the Veteran's remaining claims.

Stressor Verification

The Veteran asserts that her current psychiatric disability is the result of two in-service stressors, one involving domestic violence that VA has conceded.  The second stressor involves the suicide of another service member.  The Veteran testified that, in January or February 1993, while working as a dispatcher at the emergency room of the Naval Hospital in Camp Pendleton, she received a call regarding a Marine with a self-inflicted gunshot wound and sent a crew out to the scene.  She reports that she saw the Marine's body being brought into the hospital, and that she had to clean up blood and brain matter from the vehicle that transported him.  See Board Hearing Tr. at 8.  As no attempt to corroborate the Veteran's second stressor event has been made, such should be accomplished through the appropriate channels upon remand.

Service Personnel Records

In February 2006, the RO contacted the National Personnel Records Center (NPRC) in an attempt to obtain the Veteran's personnel records.  The NPRC responded that there were "no records at code 13 for this person.  If you make another PIES request, and address it yourself to code 31, it will go through DPRIS and any imaged records that are available will be furnished in response to your request."  A follow-up request was submitted to the NPRC in May 2006, but it is unclear what code that request was submitted to, and the NPRC did not respond.  Therefore, upon remand, an additional search for the Veteran's service personnel records should be made.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

Private Treatment Records

At the time of the Veteran's August 2009 hearing, she confirmed that she received right knee treatment from four different private physicians: Drs. A., G., Mc.C., and R.  See Board Hearing Tr. at 5.  A review of the claims folder reveals that while records from Dr. Mc.C. are in the record, no clinical records from Drs. A., G., or R. have been obtained.  Moreover, with regard to her claim for a gynecological disability, the Veteran testified that the day she separated from military service, she underwent a LEEP procedure, subsequent gynecological examinations and eventually a hysterectomy.  However, none of these pertinent records are in the claims folder.  Id. at 14.  Thus, upon remand, these records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA Examinations

Regarding the right shoulder claim, service treatment records reveal that the Veteran strained her right shoulder in June 1991, and was also diagnosed with neuropathy.  Although her April 1995 separation examination documents crepitus of the left shoulder, she asserts that she was experiencing this issue in her right shoulder and it was misdocumented by the examiner.  See Board Hearing Tr. at 17.  She testified that her right shoulder currently grinds as it did back in service.  See id.  

As to the right knee claim, service treatment records reveal that the Veteran strained her knee in June 1991 and March 1994, and reported occasional knee swelling in April 1995.  She has reported post-service right knee injuries while snowboarding in 1998 and while bowling in 2004, and is currently diagnosed with a probable degenerative meniscus and possible intra-meniscal ligament tear.  

With respect to the right ankle claim, service treatment records reveal that the Veteran was seen for right ankle edema in July 1991, and she complained of right ankle pain in March 1994.  She has testified as to current right ankle instability, requiring use of a brace with strenuous activity.  See Board Hearing Tr. at 16.  

With respect to the claim for a gynecological disability, service treatment records document the Veteran's numerous gynecological issues throughout active duty, including HPV, "suspect" CIN (cervical intraepithelial neoplasia) I, irregular bleeding, bacterial vaginosis, vaginal candidiasis, and a left ovarian cyst.  Her April 1995 separation examination contains a notation that a LEEP procedure had been scheduled to treat CIN III.  The Veteran testified that following that procedure, which was performed the day she separated from service, she had no problems until around 2000, when she had abnormal Pap smears.  She ultimately requested a hysterectomy.  

With regard to the claim for an acquired psychiatric disability, the record reflects diagnoses of major depression, bipolar depression, anxiety disorder and PTSD, but does not adequately address the stressor event upon which the PTSD diagnosis was based or the the etiology of the other psychiatric disabilities. 

Finally, regarding the gastrointestinal claim, current treatment records note the presence of GERD and irritable bowel syndrome.  The Veteran testified that she first began experiencing reflux symptoms in service while pregnant with her son.  See Board Hearing Tr. at 9.  Her service treatment records reflect two bouts of gastroenteritis, and she endorsed frequent indigestion at the time of her April 1995 separation examination.  

As the nature and etiology of the Veteran's current right shoulder, right knee, right ankle, gynecological, psychiatric and gastrointestinal disabilities remains unclear, VA examinations and opinions are necessary for these claims.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC the Veteran's personnel records pertaining to her period of active service in the Navy from May 1991 to May 1995, including through code 31, if appropriate.  Efforts to obtain these records should continue unless it is reasonably certain that the records do not exist, or until it is determined that it would be futile to continue searching for such records.  If such records cannot be obtained, the record should be clearly documented to that effect.

2.  Attempt to corroborate the Veteran's second claimed stressor through the appropriate channels, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  Provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should verify whether a Marine was brought into the emergency room of the Naval Hospital in Camp Pendleton in January or February 1993 with a fatal self-inflicted gunshot wound.  If the claimed stressor cannot be verified, the record should be documented to that effect.

3.  With any needed assistance from the Veteran, obtain all treatment records pertaining to her right knee disability from Drs. A., G., and R., as well as the surgical reports of the LEEP procedure performed the date she separated from service, any follow-up gynecological treatment, and her subsequent hysterectomy, as identified during the August 2009 Board hearing.  If no such records are available, the Veteran's the record should be clearly documented to that effect.

4.  After the records noted above have been associated with the claims folder, schedule the Veteran for an orthopedic examination to ascertain the nature and etiology of any right shoulder, right knee, and right ankle disabilities.  The examiner should review the claims folder in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed. 
The examiner should opine as to:

(A) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability is causally related to her period of military service, including right shoulder strain and neuropathy, as well as the Veteran's competent and credible reports of right shoulder grinding therein?

(B) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right knee disability is causally related to her period of military service, including right knee strain and swelling therein?

(C) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's right ankle disability is causally related to her period of military service, including right ankle edema therein?

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

5.  After the records noted above have been associated with the claims folder, schedule the Veteran for a gynecological examination to ascertain the nature and etiology of any gynecological disability.  The examiner should review the claims folder in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.
The examiner should opine as to:

(A) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's gynecological disability is causally related to her period of military service, including CIN, irregular bleeding, bacterial vaginosis, vaginal candidiasis, and a left ovarian cyst therein?

(B) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hysterectomy is causally related to her period of military service, including CIN, irregular bleeding, bacterial vaginosis, vaginal candidiasis, and a left ovarian cyst therein?

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

6.  Schedule the Veteran for a VA mental disorder examination to ascertain the nature and etiology of any acquired psychiatric disability.  The examiner should review the claims folder in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.

The examiner should opine as to:

(A) whether it is at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disability is causally related to the Veteran's period of active duty service?  

(B) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based.

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

7.  Schedule the Veteran for a gastrointestinal examination to ascertain the nature and etiology of any gastrointestinal disability.  The examiner should review the claims folder in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed. 

The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disability is causally related to her period of military service, including gastroenteritis and frequent indigestion therein?

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


